Citation Nr: 1501912	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include residuals of shrapnel wounds.  



WITNESSES AT HEARING ON APPEAL

Appellant, daughter



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk





INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony during a hearing before a Decision Review Officer at the RO in May 2012.  He and his daughter provided testimony during a hearing before the Board in July 2013.  Transcripts of both hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was remanded by the Board most recently in April 2014 for additional development.  Unfortunately, that further development is needed and the claim must be remanded.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA examiner who provided the December 2013 VA examination and November 2014 addendum stated that the Veteran does not have carpal tunnel syndrome and, thus, an opinion as to whether carpal tunnel syndrome is etiologically related to service is not necessary.  The examiner explained that although carpal tunnel syndrome was first suspected in 2004 and in several treatment records thereafter, it was determined in 2011 that the Veteran instead had idiopathic peripheral neuropathy of the hands.  

The Board, however, notes that VA treatment records beginning in 2004 indicate a history and treatment of bilateral carpal tunnel syndrome.  The examiner failed to note a January 2014 operative report where the Veteran underwent carpal tunnel release and the post-operative diagnosis was left carpal tunnel syndrome.  

Given that carpal tunnel syndrome has been diagnosed and treated during the pendency of this appeal, the Board finds that an etiology opinion must be provided.  The claim should be referred to the December 2013/November 2014 VA examiner, if available, to obtain the opinion as to whether carpal tunnel syndrome is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim back to the December 2013/November 2014 VA examiner for an opinion as to whether currently diagnosed carpal tunnel syndrome at least as likely as not (50 percent or greater probability) had onset in service or is otherwise related to a disease or injury in service, including the reported in-service bilateral hand symptoms.  If the same examiner is not available, provide the Veteran with a new VA examination and opinion consistent with this and the September 2013 and April 2014 Board remands. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.
If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




